This appeal concerns a dispute over the division of a contingency fee between the plaintiffs outgoing and incoming counsel in an action to recover damages for personal injuries. The Supreme Court awarded the outgoing counsel an attorney’s fee in the sum of $17,500, which amounted to approximately seven percent of the total net contingency fee of $246,476.14.
The Supreme Court did not improvidently exercise its discretion in determining that outgoing counsel was entitled to $17,500 as its portion of the contingency fee (see Castellanos v CBS Inc., 89 AD3d 499 [2011]; Diakrousis v Maganga, 61 AD3d 469 [2009]; Brown v Governele, 29 AD3d 617, 618 [2006]). The court properly considered the nature of the work performed, the relative contributions of counsel, and, insofar as the record permitted, the amount of time spent by the attorneys on the case (see Brown v Governele, 29 AD3d at 618). Angiolillo, J.P, Balkin, Dickerson and Hall, JJ, concur.